Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board, dated July 18, 1977, which affirmed a determination of the State Division of Human Rights, dated January 20, 1976 and made after a hearing, which dismissed the complaint charging unlawful discrimination due to age. Order confirmed and proceeding dismissed, without costs or disbursements. On this record we find no support for petitioner’s charge that the proceeding before the appeal board was defective (1) due to the presence of only one member thereof (see Executive Law, § 297-a, subd 4) and (2) because the oral argument was not transcribed. As to the latter contention, there is no statutory requirement that oral argument, if permitted within the appeal board’s discretion, be transcribed. We have also examined petitioner’s contentions contained in the original record, and find no basis for her assertion that she was discriminated against because of age. Cohalan, J. P., Margett, Damiani and Shapiro, JJ., concur.